especially considering that David used at least some community property
                to pay his own attorney's $20,000 retainer—making the award here
                reasonable under NRS 125.150(1)(a)(3).
                             Finally, we conclude that the district court did not err in
                accelerating Sharon's entitlement to David's retirement benefits. This
                court has repeatedly held that a spouse is entitled to the other spouse's
                retirement benefits as soon as the latter spouse is eligible to retire.   See
                Sertic v. Sertic, 111 Nev. 1192, 1194, 901 P.2d 148, 149 (1995) ("If [the
                wife] does not elect to retire when she first becomes eligible, she shall be
                obligated to pay to [the husband] what he would have received if she had
                retired."); Gemma v. Gemma, 105 Nev. 458, 464, 778 P.2d 429, 432 (1989)
                ("The district court here properly ordered that [the wife] may elect to
                receive pension benefits at the time they become due and payable, this
                being defined in the divorce decree as the time when [the husband] is first
                eligible to retire."). Accordingly, we'
                             ORDER the judgment of the district court AFFIRMED.




                      1 We have considered the parties' remaining arguments and conclude
                that they are without merit.



SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A
                 cc:   Hon. Alvin R. Kacin, District Judge
                       Carolyn Worrell, Settlement Judge
                       Kenneth J. McKenna
                       Law Offices of Lisa K. Mendez
                       Elko County Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e